                     1:20-cv-01177-MMM-JEH # 62       Page 1 of 5
                                                                                          E-FILED
                                                         Wednesday, 25 August, 2021 09:59:51 PM
                                                                    Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
                           PEORIA DIVISION

JACKIE LYSENGEN, on behalf of the  )
Morton Buildings, Inc. Leveraged   )
Employee Stock Ownership Plan, and )
on behalf of a class of all other persons
                                   )
similarly situated,                )
                                   )
             Plaintiff,            )            CIVIL ACTION NO.
                                   )            1:20-cv-01177-MMM-JEH
      v.                           )
                                   )
ARGENT TRUST COMPANY, JAN          )
ROUSE, and EDWARD C. MILLER,       )            JUDGE MICHAEL M. MIHM
GETZ FAMILY LIMITED                )            MAGISTRATE JUDGE
PARTNERSHIP, ESTATE OF HENRY )                  JONATHAN E. HAWLEY
A. GETZ, and its beneficiaries and )
successors, and ESTATE OF VIRGINIA )
MILLER, and its beneficiaries and  )
successors.                        )
                                   )
             Defendants.           )


                    DEFENDANTS’ UNOPPOSED MOTION
                TO STAY CLASS CERTIFICATION DEADLINES

      COMES NOW Defendants Argent Trust Company, Jan Rouse, and Edward C.

Miller (“Defendants”), who move to stay temporarily the current deadlines regarding

Plaintiff’s Motion For Class Certification and Appointment of Counsel (ECF No. 54).

Defendants file this unopposed motion in response to the Court’s August 19, 2021

Order (ECF No. 56) granting Plaintiff’s Motion for Leave to Amend Complaint (ECF

No. 44), which permitted the Plaintiff to file an Amended Complaint adding three

new parties to this action: The Getz Family Limited Partnership, the Estate of Henry

A. Getz, and the Estate of Virginia Miller (collectively, the “New Parties”). On August


                                            1
                    1:20-cv-01177-MMM-JEH # 62         Page 2 of 5




24, 2021, undersigned counsel proposed to Plaintiff’s counsel that the parties file a

joint application for a temporary stay in light of the Court’s prior orders and the

addition of the New Parties. On August 25, Plaintiff’s counsel advised that Plaintiff

would not oppose this request if made as an unopposed, rather than joint, motion. In

support of this unopposed motion, Defendants state as follows:

      On January 5, 2021, Defendants and Plaintiff (the “Parties”) submitted a

Proposed Discovery Plan. ECF No. 38. The Parties jointly proposed an August 11,

2021 deadline for Plaintiff to file a motion for class certification. Id. Defendants

proposed a class certification opposition deadline of September 13, 2021 and a reply

deadline of September 27, 2021, each “to be extended up to 90 days if Plaintiff

substantively amends her pleadings or adds parties.” Id. On January 8, 2021, the

Court adopted Defendants’ proposed class certification deadlines, stating that

“[a]bsent the Plaintiff amending pleadings or adding parties, the deadline to file

opposition to motion for class certification is 9/13/2021 and the deadline to file reply

is 9/27/2021.” 1/8/2021 Minute Entry.

      On June 4, 2021, Plaintiff filed a Motion for Leave to Amend Complaint, in

which she sought leave to add the New Parties. ECF No. 44. In accordance with the

scheduling order, Plaintiff then filed her class certification motion on August 11. ECF

No. 54. On August 19, 2021, the Court granted Plaintiff’s Motion for Leave to Amend

Complaint. ECF No. 56. The Amended Complaint was filed on the record that same

day (ECF No. 57), and the Court ordered Defendants to file their answers or

responsive pleadings to the Amended Complaint by August 24. The Court did not



                                           2
                    1:20-cv-01177-MMM-JEH # 62          Page 3 of 5




address the pending class certification deadlines. While the Estates of Henry A. Getz

and Virginia Miller have agreed to waive service, Plaintiff has not yet served the Getz

Family Limited Partnership or been in contact with its counsel regarding a waiver of

service.

      Pursuant to the Court’s January 8, 2021 minute entry conditioning the class

certification opposition and reply deadlines on Plaintiff not adding new parties,

Defendants move to stay the current deadlines for Defendants’ opposition to the

motion for class certification and Plaintiff’s reply until the Getz Family Limited

Partnership has been served and counsel has entered an appearance on its behalf.

At that time, the Parties and New Parties will agree upon an amended class

certification briefing schedule and will submit their new proposed deadlines to the

Court. As stated above, Plaintiff does not oppose this request.

      For the foregoing reasons, Defendants request that the Court grant this

Unopposed Motion to Stay Class Certification Deadlines.

Dated: August 25, 2021                  Respectfully submitted,


                                        By: /s/ Jeffrey S. Russell
                                            Jeffrey S. Russell
                                            Barbara A. Smith
                                            BRYAN CAVE LEIGHTON PAISNER
                                            LLP
                                            One Metropolitan Square
                                            211 North Broadway, Suite 3600
                                            St. Louis, MO 63102
                                            Telephone: (314) 259-2000
                                            Facsimile: (314) 259-2020
                                            E-Mail: jsrussell@bclplaw.com

                                              Attorneys for Defendant Argent Trust Co.


                                          3
1:20-cv-01177-MMM-JEH # 62      Page 4 of 5




                      By: /s/ Chelsea Ashbrook McCarthy
                         Chelsea Ashbrook McCarthy
                         Tammy Eason
                         HOLLAND & KNIGHT LLP
                         150 N. Riverside Plaza, Ste. 2700
                         Chicago, Illinois 60606
                         Telephone: (312) 715-5768
                         chelsea.mccarthy@hklaw.com
                         tammy.eason@hklaw.com

                         Lynn E. Calkins
                         HOLLAND & KNIGHT LLP
                         800 17th Street N.W., Ste. 1100
                         Washington, DC 20006
                         Telephone: (202) 457-7041
                         lynn.calkins@hklaw.com


                         John S. Elias
                         Janaki Nair
                         ELIAS, MEGINNES & SEGHETTI,
                         P.C.
                         416 Main Street, Ste. 1400
                         Peoria, Illinois 61602
                         Telephone: (309) 637-6000
                         jelias@emrslaw.com
                         jnair@emrslaw.com

                         Attorneys for Jan Rouse and Edward
                         C. Miller




                  4
                     1:20-cv-01177-MMM-JEH # 62          Page 5 of 5




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 25, 2021, I electronically filed

the foregoing with the clerk of the court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.




                                          /s/Jeffrey S. Russell




                                             5
